 In theMatter ofHARDSOCGWONDERDRILLCOMPANYandLoCAL 138,FARM EQUIPMENT WORKERS ORGANIZING COMMITTEE, AFFILIATEDWITH THE C. I.O.Case No. R-4051.'Decided August 20, 194dJurisdiction:toolmanufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until Board determined proper bargain-ing agent; contract with rival organizationheldno bar, where petitioner gavenotice of its claim thirty days prior to expiration date; eligibilitydeterminedby pay roll of date of expiration of initial yearly term of closed-shop contract,when Company after that time had hired employees pursuant to provisionsof contract; election necessary.UnitAppropriatefor CollectiveBargaining:all production and maintenanceemployees, excluding foremen or supervisors not engaged in production ormaintenance work, and office and clerical employees.Mr. B. Winger,of Ottumwa, Iowa, for the Company.Mr. Charles W. Robbie,of- Cedar Rapids, Iowa, andMr. LaurenceHorn,of Ottumwa, Iowa, for Local 138.Mr. P. L. Siemiller,of Des Moines, Iowa, andMr. Francis Dial,.ofOttumwa, Iowa, for the I. A. M.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 138, Farm Equipment WorkersOrganizing Committee, affiliated with the C. I. , 0., herein calledLocal 138, alleging that a question affecting commerce had arisenconcerning the representation of employees of Hardsocg WonderDrill Company, Ottumwa, Iowa., herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before Clyde F. Waers, Trial Examiner. Saidhearing was held at Ottumwa, ,Iowa, on' July 17, 1942.The Com-pany, Local 138, and International Association of Machinists, Lodge1465, herein called the I. A. M-.,'.,appeared, participated, and were43 N. L. R. t., No. 71.414 HARDSOCG WONDER DRILL COMPANY415afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.During-the course of the hearing, counsel for the I. A. M. moved to dismissthe petition.The Trial Examiner reserved his ruling.The motionis hereby denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.On August 5; 1942, the I. A. M. filed a brief which the Boardhas considered.Upon the entire record in the case, the Board makes-the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY-Hardsocg Wonder Drill Company is an Iowa corporation with itsprincipal place of business at Ottumwa, Iowa, where it is engaged inthe design, manufacture, and distribution of pneumatic tools andother implements.During 1941, the Company purchased raw ma-terials valued at about $21,000, approximately all. of which wasshipped to it from outside Iowa.During the same period, the Com-pany sold finished products valued at about $72,000, approximately$54,000 worth of which was shipped out of Iowa. The Company ad-mits that it is engaged in commerce within the meaning of the Na-tional Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLocal 138, Farm Equipment Workers Organizing Committee is alabor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.-InternationalAssociation of Machinists, Lodge 1465, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn June 17, 1942, Local 138 requested the Company to recognize itas the exclusive representative of the Company's employees.TheCompany denied this request until such time as the Board determinesthe bargaining agent of its employees.On July 24, 1941, the Company and the I. A. M. entered into anexclusive contract.This contract took effect on July 17, 1941, andwas to remain in full force and effect until July 17, 1942, and there-after until thirty days' notice shall have elapsed following"the givingof written notice by either party thereto.Local 138 made its claimupon the Company on June 17, 1942. Under these circumstances we 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind- that the contract does not constitute a bar to, a present determina-tion of representatives.A statement of the Regional Director, introduced into evidenceduring' the hearing, indicates that Local 138 represents a substantialnumber of employees in the unit hereinafter found to be appropriate."We find that a question, affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. 'THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, excludingforemen or supervisors not engaged in production or maintenancework, and office and clerical employees, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of'the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Local 138urges that the_ pay roll of July 16, 1942, be used to determine eligi-bility to vote.The L A. M. contends that a current pay roll shouldbe used for that purpose. The Company takes no position. The con-tract between the I. A. M. and the Company alluded-to above containsa closed-shop provision, and'the C. I. 0. stated in support of its con-tention that employees hired after date requested by it have beenhired pursuant to provisions of the contract.-We shall direct thatthose eligible to vote in the election shall be the' employees in the ap-propriate unit who were employed during the pay-roll period imme-diately-preceding July 16, 1942, the date of expiration of the July17, 1941, contract, subject to the limitations and additions set forth inthe Direction of Election herein.At the time of the hearing the Company employed 19 persons. Themanager of the Company testified that within several months of thedate of the hearing the Company contemplated doubling the numberof its employees.Under these circumstances, we shall entertain anew petition for investigation and certification of representatives atany time following issuance of any certification in this proceeding,provided we are satisfied under all circumstances then shown, in-,The Regional Director reported that Local 138 ,submitted 19 membership applicationcards bearing apparently genuine signatures of persons whose names appear on theCompany's pay roll of June 29, 1942.Theie are 22 persons on, that pay roll.The I. A M.did not present any evidence of membership to -the Regional Diiector but rests on itscontract with the Company-as determining its interest in this proceeding. HARDSOCG WONDER DRILL COMPANY417eluding proof that there has been a substantial increase in the num-ber of employees, and that the petitioner represents a substantialnumber of employees, that a question concerning representation af-fecting commerce has arisen?,Local 138 requests that it appear on the ballot as "United FarmEquipment Workers of America, Local 138, C. I. 0." The I.,,A. M.requests that it appear on the ballot as "International Associationof Machinists, Local Lodge 'No. 1465, A. F. of'L." The requests areIV,hereby granted.-DIRECTION OF ELECTIONBy virtue of and.pursuant to the power Vested in the NationalLabor Relations Boardby Section 9 (c),of the National, Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section, 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it-is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining, with Hardsocg Wonderconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the.Regional Director for the Eighteenth Region, acting in thismatter as agent for the. National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among theemployees of the Company_ in the unit found appropriate in SectionIV above, who were'employed during the pay-roll period- immedi-ately preceding July 16, 1942, including any such employees who didnot work during said pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding any who have sincequit or been discharged for cause to determine whether they desire tobe represented by United Farm Equipment Workers of America,Local 138, C. I. 0., or by International Association of .Machinists,,Local Lodge No. 1465, A. F. of L., for the purposes of collectivebargaining, or by neither.-CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.2 See'Matterr'ofWestinghouse Electric&Manufacturing Company,Louisville OrdnanceDivisionandInternational Association of Machinists,Local Lodge 681,38 N. L R.B. 412.481039-42-vol. 43-27